Title: From John Adams to William Smith Shaw, 17 March 1807
From: Adams, John
To: Shaw, William Smith



Dear Sir
Quincy March 17. 1807

I have advised Messrs. Perkins to print Mr. Cremeres Letter literatim. But it ought to be accompanied with explanatory Notes, E. G.
“Narrowly bound” The Writer undoubtedly had in his mind the French phrase “Etroitement lié”—His meaning is “closely or intimately connected”.—
“Trespass” Here the French word “Trepas”, which signifies death or decease, was no doubt in the writers mind.—
“Carge” charge in french. Cargo—this may be corrected by Note but it would not be taking too great a Liberty to correct it, without taking Notice of it.
“More threaten” encore menacent, still threaten—
“Virtuous Politick” virtuous Politician—
“How more” by how much the more
“The came early” They came early. This may be corrected without notice.
The catastropy of Leyden is to me a most afflicting Event. A beautiful City where I resided with my Children many months & where I attended divine service on Sundays in the venerable Temple where Mr. Robinson & his congregation worshiped for a dozen years before their Pilgrimage to Plymouth. This very ancient and revered edifice is now probably a mass of ruins. The University of Leyden, with all its renown, is another confused heap You may print my letter to Messrs. Perkins & this too with that of Mr. Cremeres, if you think proper, though I do not desire that you should, if you will only insert the necessary notes. I am not ashamed to be known to the public as a lover of Leyden & if my life is continued long enough I am determined to be known to posterity as a friend to John Luzac
I am my dear Shaw, your affectionate friendJ A.